Title: To James Madison from Albert Gallatin, 15 January 1806 (Abstract)
From: Gallatin, Albert
To: Madison, James


                    § From Albert Gallatin. 15 January 1806, Treasury Department. “I have the honor to enclose the copy of a letter of the Register of the Treasury stating certain inconveniencies which arise from the delays in obtaining Patents for lands. Complaints of a similar nature have been made by individuals; and it is necessary that you should be informed that the number of applications for Patents daily increases, and will probably be much greater during this year than it has heretofore been. Should it appear to you, on an investigation of the subject, that this increase of business which may be considered as permanent, cannot be met without an additional clerk, I will thank you to communicate the same to me, in order that the item may be included in the estimate of additional appropriations for the present year.”
                